Case: 14-10992       Document: 00513438073         Page: 1     Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10992
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 24, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff-Appellee

v.

ESPERANZA JAIMES-BENITEZ, also known as Esperanza Jaimes,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-61-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Esperanza Jaimes-Benitez pleaded guilty to illegal reentry after having
been previously deported. At the time of this most recent arrest, she was still
on supervised release from a prior offense. The district court sentenced her to
70 months in prison for the illegal reentry, and 8 months in prison for the
supervised release violation to run consecutively, for a total of 78 months.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10992    Document: 00513438073     Page: 2   Date Filed: 03/24/2016


                                 No. 14-10992

Jaimes-Benitez appeals, arguing that the district court erred in ordering that
the sentences be served consecutively.
      Jaimes-Benitez’s assertions of error are conclusory at best—she does not
provide any argument or citation to legal authority in support of her
contentions. See Fed. R. App. P. 28(a)(8) (requiring that appellate briefs
include, among other things, an argument containing the appellant’s
“contentions and the reasons for them, with citations to the authorities and
parts of the record on which [she] relies”). An appellant must properly brief an
issue to preserve it, including relevant facts and a theory on which this court
should decide the case. “It is not enough to merely mention or allude to a legal
theory.” United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010). Mere
recitations of law along with an “abrupt assertion” of error do not present an
issue for appeal. Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Therefore, Jaimes-Benitez has abandoned any challenge
to her supervised release violation sentence. See Scroggins, 599 F.3d at 446.
      Even if Jaimes-Benitez’s brief was adequate, however, she does not
establish any error. The district court had the discretion to sentence Jaimes-
Benitez to consecutive terms in prison for her illegal reentry and supervised
release violations. See 18 U.S.C. § 3584(a); United States v. Whitelaw, 580 F.3d
256, 260 (5th Cir. 2009). In fact, the Sentencing Commission recommends
consecutive sentences in this scenario. U.S. Sentencing Guidelines Manual Ch.
7, Pt. B, intro. comment. (2015) (“It is the policy of the Commission that the
sanction imposed upon revocation is to be served consecutively to any other
term of imprisonment imposed for any criminal conduct that is the basis of the
revocation.”). Because Jaimes-Benitez’s sentence both fell within the advisory
range and was consistent with the Guidelines’ advice regarding consecutive
sentences, it is entitled to a presumption of reasonableness. Nothing in the



                                         2
    Case: 14-10992      Document: 00513438073    Page: 3   Date Filed: 03/24/2016


                                  No. 14-10992

record suggests that Jaimes-Benitez can rebut this presumption. See United
States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). To the extent that Jaimes-
Benitez suggests that she received an illegal sentence in excess of the statutory
maximum sentence, she is mistaken. She was subject to a statutory maximum
twenty-four month prison term for her supervised release violation. See 18
U.S.C. § 3583(e)(3).
      The district court’s judgment is AFFIRMED. The Government’s motion
for summary affirmance, or to dismiss, or for an extension of time to file a brief
is DENIED as moot.        Jaimes-Benitez’s pro se motion for appointment of
counsel is DENIED as untimely. Cf. United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998) (denying defendant the opportunity to proceed pro se on
appeal after defendant’s counsel had filed a brief under Anders v. California,
386 U.S. 738 (1967)).




                                        3